 507306 NLRB No. 96JEWISH FEDERATION COUNCIL1In adopting the judge's finding that the Respondent was obligatedto provide the information the Union requested, we note that the Re-
spondent was obligated to provide the information for the Union to
prepare for arbitration regardless of whether or not the Union had
already decided to process the grievance to arbitration. See, e.g.,
Chesapeake & Potomac Telephone Co., 259 NLRB 225, 227 (1981),enfd. 687 F.2d 633 (2d Cir. 1982); Fawcett Printing Corp., 201NLRB 964, 972 (1973).1All dates refer to 1991 unless otherwise indicated.2In lieu of a brief, General Counsel cited authority in her openingstatement.Jewish Federation Council of Greater Los Angelesand Community and Social Agency EmployeesUnion, Local 800, American Federation of
State, County and Municipal Employees, AFL±
CIO. Case 31±CA±18794February 28, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn November 13, 1991, Administrative Law JudgeMichael D. Stevenson issued the attached decision.
The Respondent filed exceptions and a supporting
brief, and the Charging Party filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,1findings, and con-clusions and to adopted the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Jewish Federation Council
of Greater Los Angeles, Los Angeles, California, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order.Julia A. Osborn, Esq., for the General CounselBarton W. Robertson, Esq. (Tyre, Kamins, Katz & Granof),of Los Angeles, California, for the Respondent.Glenn Rothner, Esq. and Larry Abrams, Esq. (Reich, Adell& Crost), of Los Angeles, California, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was tried before me at Los Angeles, California, on Sep-
tember 19, 1991,1pursuant to a complaint issued by the Re-gional Director for the National Labor Relations Board for
Region 31 on June 6, and which is based on a charge filed
by Community and Social Agency Employees Union, Local
800, American Federation of State, County and MunicipalEmployees, AFL±CIO (the Union) on April 22. The com-plaint alleges that Jewish Federation Council of Greater Los
Angeles (the Respondent), has engaged in certain violations
of Section 8(a)(1) and (5) of the National Labor Relations
Act (the Act).IssueWhether Respondent is required to provide the Union withcertain requested information and documents which pertain
to the facts and circumstances surrounding the termination of
former unit employee Beryl Stoker, when the Union filed a
grievance over the termination and is taking the matter to ar-
bitration.All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and to cross-examine
witnesses, to argue orally, and to file briefs. Briefs, which
have been carefully considered, were filed on behalf of
Charging Party and Respondent.2On the entire record of the case, and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. RESPONDENT'SBUSINESS
Respondent admits that it is a California corporation whichoperates a business funding and performing social services
and maintains its principal place of business in Los Angeles,
California. Respondent further admits that in the course and
conduct of its business operations, it annually sends substan-
tial funds to recipients located outside the State of California.
Respondent further admits that in the course and conduct of
its business operations, it annually derives revenues in excess
of $250,000. Accordingly, it admits, and I find, that it is an
employer engaged in commerce and in a business affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that Community and SocialAgency Employees Union, Local 800, American Federation
State, County and Municipal Employees, AFL±CIO is a
labor organization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICE
A. The FactsIn mid-March, Beryl Stoker, an adverse witness for Re-spondent, was terminated from her job. At the time of termi-
nation, Stoker had worked for Respondent for 10 to 11 years
and was the president of the Union.Respondent is party to a collective-bargaining relationshipwith the Union and the applicable collective-bargaining
agreement contains a provision guaranteeing bargaining unit
employees tenure unless ``just cause'' exists for separation.
In addition, the bargaining agreement contains a grievance
and arbitration provision, under which the Union has filed
one or more grievances challenging Stoker's termination as 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lacking just cause. As of the date of hearing, arbitration ofthe termination had been scheduled for October 7. Although
the Union has filed charges with the Board contending that
the termination of Stoker violated the Act, a decision on
whether to issue a complaint has been deferred pending arbi-
tration. Accordingly, the merits of Stoker's discharge are not
in issue in this case. What is in issue concerns the Union's
request for certain information from Respondent which it
contends it needs to process effectively Stoker's grievance
and which it also contends it is entitled to under Board laws.Sometime in the fall of 1990, the Union hired labor con-sultant Edward Purcell, General Counsel's sole witness.
Shortly after beginning his employment, Purcell had a meet-
ing with Attorney Barton Robertson, Respondent's attorney
of record in this proceeding and Respondent's witness at
hearing. Despite some insignificant dispute about exactly
what was said at the meeting, I find that Robertson told Pur-
cell that Stoker had serious problems with her job perform-
ance and had received a prior negative job evaluation which
she did not grieve. More specifically, I find that Robertson
added that Stoker was in jeopardy of losing her job. When
given this information about Union President and union ex-
ecutive board member Stoker, newly hired labor consultant
Purcell reacted as might be expected: he advised Robertson
that any action to terminate Stoker would be seen by the
Union as a ``declaration of war'' and the Union would fight
the termination ``all the way.''Sometime in December 1990, Purcell was given officialnotice that Stoker was to be terminated. Apparently formal
separation did not occur until March because Stoker was not
working during the period due to disability.In February, Purcell and Robertson had a conversation inwhich they agreed to waive preliminary grievance steps and
present the matter to the Jewish Federation Personnel Com-
mittee, the last step in the grievance procedure prior to arbi-
tration. On February 25, Purcell sent a letter to Robertson.
In pertinent part, the letter requests certain information which
the Union desired to have before presenting the grievance to
the Jewish Federation Personnel Committee:Also, in preparation for the Personnel Committeemeeting on the termination grievance in particular, the
Union will need a complete statement of the Employ-
er's reasons for Ms. Stoker's termination, and copies of
all documents and statements in its possession which
support the Employer's position in this matter. Addi-
tionally, we request copies of all disciplinary
memos/letters, and all performance evaluations from her
file as well as any commendatory statements which
may be in the Employer's possession. Should any of
the documents reference alleged work attendance defi-
ciencies, please also provide attendance for all periods
referred to in the documents.Thank you for your timely response to this inquiry.[G.C. Exh. 2.]The Union did not receive the requested information andon March 18, Purcell sent a copy of the February 25 letter
to Robertson renewing his request for the information (G.C.
Exh. 3).No hearing was ever held before the Jewish FederationPersonnel Committee because it attached a condition whichthe Union found unacceptable: that each side must present itsevidence outside the presence of the other side. The Union
claimed the condition would violate the contract and past
practice as established in the processing of prior grievances
not connected to Stoker. On March 19, Purcell sent a letter
to Sue Wellerstein, Respondent's personnel director, stating
the Union's objection to the procedure discussed above and
its refusal to participate. In addition, Purcell wrote,Also, I want to reiterate the Union's need for infor-mation relating to the termination case as requested of
your attorney on February 25, 1991 and again on
March 18, 1991. This information is necessary for us
to evaluate the Stoker cases for arbitration as well as
to allow the Union to prepare for arbitration hearing
should that be decided by us. Given Mr. Robertson's
delay in providing this data, I specifically request your
intervention to expedite its transmission.Thank you for your assistance. [G.C. Exh. 4.]Because the parties could not agree on the correct proce-dures for presenting Stoker's grievance to the Jewish Federa-
tion Personnel Committee, both sides subsequently agreed to
proceed directly to arbitration. However, the Union still
lacked the information it requested in the letter of February
25. On March 20, Robertson wrote to Purcell setting forth
Respondent's reasons for not furnishing the requested infor-
mation. The letter reads as follows:I am responding to your ``second notice'' in thismatter. As we previously discussed, there is no provi-
sion in the collective bargaining agreement for pre-arbi-
tration discovery and this response should not be con-
strued as implying any such provision.Beryl was orally advised of the basic reasons for hertermination by Mark Friedman when he, I, you and
Beryl first met to discuss the possibility of an amicable
resolution of this matter.To summarize them briefly, during the latter part of1989 and during 1990 Beryl's performance was dis-
cussed with her on a regular basis by the Foundation's
Director of Finance and Administration and the Foun-
dation's Accounting Manager. These discussions out-
lined what was required of her, reviewed the adequacy
of her performance, and pointed out the problem areas,
principally the errors in her accounting work and her
failure to follow normal, accepted accounting proce-
dures.Her performance did not improve. A timely evalua-tion was done at her anniversary date in July, 1990 and
a work plan was written and was discussed with her,
with John Garfield being present.Subsequent to the presentation of the work plan, Ber-yl's immediate supervisor conducted regular bi-weekly
meetings with her to assist her in achieving the goals
of the work plan. However, her performance did not
improve.The Foundation's Audit and Fiscal Committee re-viewed the situation and concurred with management
that she should be terminated. I immediately thereafter
notified you and we commenced our ultimately unsuc-
cessful attempts at an amicable resolution. 509JEWISH FEDERATION COUNCIL3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.I trust this satisfies your request for the reasons forthe termination. As for any requested documents, it is
apparent since you have already advised Federation of
your desire to arbitrate this matter that you are seeking
pre-hearing discovery to which you are not entitled.However, as I previously told you, we will cooperate inproviding material at the arbitration hearing, which you re-
quest in advance of the hearing, without the need for you to
have subpoenas issued. [G.C. Exh. 5.]B. Analysis and ConclusionsI begin with a brief general statement of the applicable lawas stated by the Board in American National Can Co., 293NLRB 901, 904 (1989), affd. 924 F.2d 518 (4th Cir. 1991):It is well settled that an employer has a duty to sup-ply requested information to a union that is the collec-
tive-bargaining representative of the employer's em-
ployees if the requested information is relevant and rea-
sonably necessary to the union's performance of its re-
sponsibilities. NLRB v. Acme Industrial Co., 385 U.S.432 (1967); NLRB v. Truitt Mfg. Co., 351 U.S. 149(1956); see also Central Soya Co., 288 NLRB 1402(1988). Disclosure by an employer of requested infor-
mation ``necessary ... to enable [a union] to evaluate

intelligently grievances filed'' or contemplated, allows
a union to ``sift out meritorious claims'' and facilitates
the arbitral process. NLRB v. Acme Industrial Co.,supra at 435, 437±438. The standard for determining
the relevancy of requested information is a liberal one
and it is necessary only to establish ``the probability
that the desired information is relevant, and that it
would be of use to the union in carrying out its statu-tory duties and responsibilities.'' NLRB v. Acme Indus-trial, supra at 437. See also Leland Stanford JuniorUniversity, 262 NLRB 136, 139 (1982), and cases citedthere.The duty to supply the requested information does not ter-minate when the grievance is taken to arbitration. O & G In-dustries, 269 NLRB 986, 987 (1984). Without the requestedinformation, the Union is hampered in effectively and intel-
ligently performing its duty of ensuring that its constituents
are treated fairly by the Employer and that their contractual
rights are respected and vindicated. Trustees of Boston Uni-versity, 210 NLRB 330, 334 (1974). The Union is also ham-pered in making an informal judgment of the merits of the
grievance, whether to pursue it further or drop it. The law
no longer requires the bargaining representative to play a
game of blind man's bluff in its efforts to protect the em-
ployees' interests. Id., p. 334.Respondent contends that the Union's request for the in-formation in question was not made in good faith. More spe-
cifically, Respondent states that the Union always intended
to take the Stoker termination to arbitration and was there-
fore seeking prehearing discovery (Br. p. 7).Respondent has the burden of proof to show union badfaith. West Point Pepperell, 290 NLRB 1242, 1244 (1988).In proving its case, Respondent must produce evidence to
overcome a presumption that the Union is acting in good
faith. O & G Industries, supra at 987. If Respondent canshow bad faith in requesting the information in question, theduty to provide same can be avoided. J. J. Case Co. v.NLRB, 253 F.2d 149, 153 (7th Cir. 1958).In this case, I find that Respondent has failed to showUnion bad faith. The Board will find the party requesting in-
formation is in good faith if at least one reason for the de-
mand can be justified. Island Creek Coal Co., 292 NLRB480, 489 (1989). In applying the law cited above to the facts
of this case, I fail to find any evidence showing the Union
always intended to take the Stoker case to arbitration. Even
if Purcell's ``declaration of war'' and fighting the termi-
nation ``all the way'' statements to Robertson could be so in-
terpreted, the fact remains that the Union had every right
under the ``just cause'' provision of the contract to evaluate
the evidence and ensure that Stoker's rights were protected.
Had the information been furnished to the Union when re-
quested, the Union would have evaluated it and, I must as-
sume, have acted accordingly. There is no reason shown in
this case to believe that the Union would have squandered
its limited resources to fight a hopeless case. What would
that have accomplished.In its brief at page 7, the Union appears to suggest thaton October 7, the first day of the arbitration, Respondent
may have produced some or all of the information in issue.
If this is so, I do not see this case as moot, because belated
compliance does not exonerate. Fairmont Hotel, 304 NLRB746, 748 fn. 11 (1991); D. J. Electrical Contracting, 303NLRB 820 fn. 1 (1991); Tubari Ltd., 299 NLRB 1223, 1228(1990).CONCLUSIONOF
LAWBy failing and refusing to furnish to the Union promptlyupon its request, a complete statement of the Employer's rea-
sons for Stoker's termination, copies of all documents and
statements in its possession which support the Employer's
position in this matter, copies of all disciplinary
memos/letters, and performance evaluations from her file and
work attendance data, if relevant to the termination, Re-
spondent engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(5) and (1) of the
Act.THEREMEDYHaving found that the Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist and that it take certain affirmative action necessary to
effectuate the policies of the Act.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)
of the Act, I issue the following recommended3ORDERThe Respondent, Jewish Federation Council of Greater LosAngeles, Los Angeles, California, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Refusing or failing to bargain in good faith with theUnion by withholding from it requested information relevant
to the processing of grievances or the administration of their
collective-bargaining agreement.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, furnish to the Union promptly a completestatement of the Employer's reasons for Beryl Stoker's termi-
nation, copies of all documents and statements in its posses-
sion which support the Employer's position in this matter,
copies of all disciplinary memos/letters, and performance
evaluations from her file and work attendance data, if rel-
evant to the termination.(b) Post at its place of business in Los Angeles, California,copies of the attached notice, which is marked ``Appendix.''4Copies of the notice, on forms provided by the Regional Di-
rector for Region 31, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and shall be maintained for 60
consecutive days in conspicuous places, including all places
where notices to employees customarily are posted. Reason-
able steps shall be taken by Respondent to ensure that the
notices are not altered, defaced, or covered by any other ma-
terial.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse or fail to bargain in good faith withthe Community and Social Agency Employees Union, Local
800, American Federation of State, County and Municipal
Employees, AFL±CIO, by withholding from it requested in-
formation relevant to the processing of grievances or the ad-
ministration of our collective-bargaining agreement.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
, on request, furnish to the Union a completestatement of our reason for Beryl Stoker's termination, cop-
ies of all documents and statements in our possession which
support our position, in connection with the March 1991 ter-
mination of a bargaining unit employee, copies of all dis-
ciplinary memos/letters, and performance evaluations from
her file and work attendance data, if relevant to the termi-
nation, which information is needed to enable the Union to
process a grievance on that employee's behalf.JEWISHFEDERATIONCOUNCILOF
GREATERLOSANGELES